Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
            The following is an Examiner's Statement of Reasons for Allowance: 

            Claims 1-6 are allowed because none of the prior art references of record teaches a print agent vessel comprising a circuit that includes a first electrically conductive portion to couple to a first terminal of a printing device; a second electrically conductive portion to couple to a second terminal of the printing device; and an electrically conductive component capacitively coupled to the first electrically conductive portion, wherein the circuit has a variable capacitance that is indicative of a parameter of the component.

            Claims 7-13 are allowed because none of the prior art references of record teaches a container for fluid comprising a device that has a first capacitance that is variable responsive to a property of the device; wherein the first capacitance is measurable through a second capacitance in series with the first capacitance.

             Claims 14-15 are allowed because none of the prior art references of record teaches a print agent container comprising: a first electrically conductive portion to capacitively couple to a first electrode of a printing device; a second electrically conductive portion to capacitively couple to a second electrode of the printing device; and a circuit electrically connected between the first and second electrically conductive portions and having a capacitance that is indicative of a parameter of a component of the circuit. 

Citation of Pertinent Prior Art

            The prior art made of record and not relied upon is considered pertinent to applicant's 


CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). 
             If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853